DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 08/29/2022.
Claims 1, 4-7, 16 and 18-19 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed disclosure does not support an organic photovoltaic device with the blocking layer deposited onto the active layer by organic vapor phase deposition as required by claims 1 and 16.  Throughout the specification, the blocking layer, Bphen, is deposited on the active layer via VTE as evidenced by paragraph [0029] of the specification.  Additionally, the originally filed disclosure does not support an organic photovoltaic device wherein the active layer and the blocking layer are both formed by organic vapor phase deposition that has a power conversion efficiency does not decrease by more than 1% after 250 hours of illumination at 1 sun intensity as required by claims 5 and 16.

Claims 5 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention according to the factors set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2D 1400, 1404 (Fed. Cir. 1998) for the following reasons:
The breath of the claims is an organic photovoltaic device whose power conversion efficiency does not decrease by more than 1% after 250 hours of illumination at 1 sun intensity.
The nature of the invention is an organic photovoltaic device.
Regarding the state of the prior art, Shtein et al. (US 2005/0227390) discloses organic photovoltaic device comprising one or more organic and/or organometallic compounds (CuPc) having a rms value of 2.7 nm [0092].  Furthermore, the layer of organic and/or organometallic compounds deposited by organic vapor phase deposition [0092].
Regarding the amount of direction provided by the inventor, the inventors assert that the organic photovoltaic device comprising one or more organic and/or organometallic compounds that is deposited by organic vapor phase deposition to have a rms value between 2 nm to 10 nm would have a power conversion efficiency that does not decrease by more than 1% after 250 hours of illumination at 1 sun intensity (paragraph [0007] of the specification).  However, other than the above statement, the inventor does not provide any direction as to how such small decrease in power conversion efficiency is achievable after 250 hours of illumination at 1 sun intensity for any of the device provided in the examples in the originally filed disclosure.
Regarding the amount of working examples provided by the inventors, the lone example given by the inventor in the table in fig. 8, which is an organic photovoltaic device comprising a layer comprising one or more organic and/or organometallic compounds deposited by organic vapor phase deposition that has a rms value that falls within the claimed range of 2-10 nm, has its power conversion efficiency decreasing from 6.7 ± 0.2 to 5.5 ± 0.02 after 250 hours of illumination at 1 sun intensity, which is greater than 1%.  The disclosed working examples also do not have the blocking layer deposited onto the active layer by organic vapor phase deposition.  In fact, there are not examples where both the active layer and the blocking layer are formed by organic vapor phase deposition and have the claimed property of the power conversion efficiency does not decrease by more than 1% after 250 hours of illumination at 1 sun intensity.  The inventors do not provide any additional examples where the decrease of power conversion efficiency is less than 1% after 250 hours of illumination at 1 sun intensity.
Regarding the amount of experimentation needed to make or use the invention, it is believed that the amount of experimentation would amount to undue experimentation.  This is because according to the direction and example provided by the inventors the organic photovoltaic device comprising the layer of organic and/or organometallic compound deposited by organic vapor phase deposition to have a rms value that falls within the claimed range still does not have a power conversion efficiency that does not decreases by more than 1% after 250 hours of illumination at 1 sun intensity.  It is unclear as to how in one section of the specification, the inventors asserted that an organic photovoltaic device whose layer of organic and/or organometallic compounds is deposited by organic vapor phase deposition to have a rms value between 2 and 10 nm would have the property of power conversion efficiency that does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity; but the lone example provided by the inventors, which has the organic photovoltaic device whose layer of organic and/or organometallic compounds is deposited by organic vapor phase deposition to have a rms value between 2 and 10 nm, does not have the property of power conversion efficiency that does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity.  Therefore, it is unclear as to what else one of ordinary skill in the art would have to experiment with in order to arrive at the organic photovoltaic device that has the power conversion efficiency that does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity.  Any experimentation performed by one of ordinary skill in the art in order to make or use the claimed invention would amount of undue experimentation because of the lack of enablement provided by the inventors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Adv. Energy Mater. 2015, 5, 1401952) in view of Werner at al. (US 2009/0179189).
Addressing claim 1, 4-5 and 16, Song discloses an organic photovoltaic device comprising one or more layers comprising one or more organic and/or organometallic compounds (the device comprising DBP:C70 compounds on page 3 of 6 and in table 2), wherein one or more of these layers is an active layer (active layer made of DBP:C70) that has a root-mean-square surface roughness ranging from about 3 nm to about 10 nm (4.1 ± 0.2 nm, page 1 of 6), and another of these layers is a blocking layer (Bphen layer disclosed in Experimental section),
	wherein the active layer (active layer made of DBP:C70) has a nanocrystalline morphology that is deposited by organic vapor phase deposition (second paragraph in the left column of page 5 of 6) and the blocking layer is deposited onto the active layer by VTE such that the nanocrystalline morphology pins a morphology of the blocking layer (second paragraph in the left column of page 5 of 6).
Song further discloses OVPD has many advantages over VTE, including effective control of the film morphology, high material utilization efficiency, scalability for uniform growth over the substrate and enhanced device lifetime (first paragraph of page 1 of 6).

Werner discloses a method of depositing an electron-transport layer made of Bphen by either VTE or OVPD [0055].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the organic photovoltaic device of Song substituting the known VTE process of forming the Bphen layer with the known OVPD process disclosed by Werner in order to obtain the predictable result of forming a Bphen layer on an underlying substrate (Rationale B, KSR decision, MPEP 2143).  Additionally, the OVPD process for forming the Bphen layer offers advantages over the VTE process, such as effective control of the film morphology, high material utilization efficiency, scalability for uniform growth over the substrate and enhanced device lifetime (Song, first paragraph of page 1 of 6).
With regard to the limitation “wherein the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity”, the organic photovoltaic device of Song in view of Werner is made of the same electrode, charge transfer layer, blocking layer and active layer with the photoactive materials and formed from the same processes as those of current application.  The active layer having one or more organic and/or organometallic compounds  and the blocking layer are deposited by the same organic vapor phase deposition method as that of current application.  The layer of organic and/or organometallic compounds has the rms value that falls within the claimed range.  The nanocrystalline morphology of the active layer pins a morphology of the blocking layer as that of current application.  Therefore, the device of Song has all of the associated properties as those of current application, including the property “the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity”.

Addressing claims 6-7 and 18-19, Song discloses the layer deposited by organic vapor phase deposition comprises DBP:C70 compounds with rms at 4.1 ± 0.2 nm that satisfies the limitation of current claims.
Claim(s) 1, 4-7, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2010/0025663) in view of Shtein et al. (US 2005/0227406).  Further evidence is provided by Forrest (US 6,451,415) and Song et al. (Adv. Energy Mater. 2015, 5, 1401952).
Addressing claims 1, 4 and 6-7, Sun discloses an organic photovoltaic device (Abstract) comprising one or more layers comprising one or more organic and/or organometallic compounds (CuPc and C60, [0064-0066]), wherein one or more of these layers is an active layer (the layer comprising CuPC and C60 as the claimed active layer) that has a root-mean-square surface roughness ranging from about 3 nm to about 10 nm (paragraph [0064] discloses the rms value of 2.5, which falls within the range of “about 3 nm” of current claim) and another of these layers is a blocking layer (paragraph [0037] discloses the blocking layer 156 and the EBL layer is described in US Pat. No. 6,451,415, which is incorporated by reference; US Pat. No. ‘415 discloses the EBL material is bathocuproine or BCP (col. 7 ln 59-62),
	wherein the active layer has a nanocrystalline morphology [0035] that is deposited by organic vapor phase deposition [0027].

Sun is silent regarding the blocking layer is deposited onto the active layer by organic vapor phase deposition such that the nanocrystalline morphology pins a morphology of the blocking layer.

Shtein discloses in paragraph [0063] an EBL layer made of BCP is formed over the active layer via OVPD [0063].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Sun with forming the BCP EBL layer on the active layer with OVPD process as disclosed by Shtein in order to obtain the predictable result of forming an EBL layer over an active layer for an organic photovoltaic device (Rationale B, KSR decision, MPEP 2143).  Additionally, OVPD process provides superior control of depositing material, is adaptable to rapid, particle free, uniform deposition of organics over the areas of the substrates (Shtein, [0033]) resulting in uniform coating thickness and minimized materials waste (Shtein, [0034]).  With regard to the limitation “the nanocrystalline morphology pins a morphology of the blocking layer”, the recited structure exists in the device of Sun in view of Shtein for the following reasons.  Firstly, Song discloses the Bphen blocking layer formed on an active layer having nanocrystalline morphology that is deposited by organic vapor phase deposition where the nanocrystalline morphology pins a morphology of the blocking layer (second paragraph in the left column of page 5 of 6).  Secondly, fig. 1b of Shtein shows a bulk heterojunction active layer where a second layer is deposited on a first layer via OVPD [0049] to form bulk heterojunction as shown in fig. 1b.  Fig. 1b also shows the morphology of the first layer pins a morphology of the second layer to form the required interface for bulk heterojunction.  Therefore, the evidence above clearly demonstrates that when the BCP blocking layer formed via OVPD on an active layer that has a nanocrystalline morphology deposited by OVPD, the nanocrystalline morphology pins a morphology of the blocking layer.

Addressing claims 5, 16 and 18-19, for the limitations of claims 16 and 18-19 that are recited in claims 1 and 6-7, please see the rejection of claims 1 and 6-7 above.  With regard to the limitation “the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity”, the limitation is met because it is drawn to the property of the organic photovoltaic device that is dictated by the structure of the organic photovoltaic device.  In instant situation, the organic photovoltaic device of Sun in view of Shtein has all of the claimed structural requirements as those of current application, including the organic vapor phase deposition method for forming the active layer of organic and/or organometallic compounds and the blocking layer where the nanocrystalline morphology of the active layer pins a morphology of the blocking layer; therefore, the organic photovoltaic device of Sun in view of Shtein has all of the associated properties as those of current claimed device, including the claimed property “the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity”.

Response to Arguments
Applicant’s arguments, with respect to claim(s) 1, 4-7, 16 and 18-19 as being rejected by the prior art, have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/29/2022 regarding the 35 USC 112, first paragraph, rejection of claims 5, 16 and 18-19 as not being enabled by the inventor have been fully considered but they are not persuasive for the following reasons.  
Firstly, it is noted that none of the examples provided by the Applicants demonstrate a device that has the power conversion efficiency that does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity when said device has the active layer with a root-mean-square surface roughness ranging from 2 nm to about 10 nm, which according to the Applicants is the determining factor that result in the claimed property.  Specifically, the Applicants cited paragraphs [0021-0022] in arguing that the surface roughness in the range of 2 nm to 10 nm is linked to the increase and stability in power conversion efficiency.  The Applicants further argued that the originally filed disclosure, in at least two instances, provides direction and working examples as to how power conversion efficiency does not decrease by more than 1% after 250 hours of illumination at 1 sun intensity.  One instance is in paragraph [0025] that states “OVPD-grown active layer devices experienced little change in VOC or PCE from an initial value of 6.7±0.2% after 250 hours of operation, and these devices maintained a yield of >90% throughout an aging process” (emphasis added).  It is noted that paragraph [0025] does not specifically state that the PCE value of 6.7±0.2% does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity.  In fact, the PCE value of the device having a PCE value of  6.7±0.2%, after 250 hours of illumination at 1 sun intensity, is 5.5±0.2% as shown in Applicants’ own fig. 8, which is more than about 1% decrease from the original value of 6.7±0.2%.  How could the Applicants assert that paragraph [0025] provides direction for a device having the claimed property when the Applicants’ own example does not provide direction to achieve a device having the claimed property? The second instance, according to the Applicants, is the disclosure in paragraph [0026], which again refers to a device having PCE of 6.7±0.2% that is demonstrated by the Applicants as not having a PCE that does not decrease by more than 1% after 250 hours of illumination at 1 sun intensity.  The Applicants’ own work contradicts the argument stated in the Remarks filed on 08/29/2022 because the device having PCE of 6.7±0.2% has the active layer having a rms that falls within the range of 2nm to 10 nm that is linked to the stability of the PCE; however, the device having PCE of 6.7±0.2% has a PCE of 5.5±0.2% after 250 hours of illumination at 1 sun intensity, which is more than 1% decrease. 
Secondly, the Applicants argued that the Office does not address the level of one of ordinary skill in the art and the level of predictability in the art.  The level of one of ordinary skill in the art is a practitioner in organic photovoltaic cell.  With regard to the level of predictability in the art, how predictable is it that a device having one or more layer formed by OVPD comprising an active layer having the rms between 2nm and 10 nm, which according to the Applicants is linked to the stability of PCE, would have the claimed property when the device shown in fig. 8 of the disclosure, which has the active layer formed by OVPD with the claimed rms and a PCE of 6.7±0.2%, still ends up with a PCE of 5.5±0.2%?  In other words, there is low predictability in the art with regard to the claimed device having the property “the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity” because Applicants’ own work that has determining structure affecting the stability of the PCE, i.e. an active layer formed by OVPD with rms between 2 nm and 10 nm, still ends up with a decrease of PCE that is more than 1% after 250 hours of illumination at 1 sun intensity.  
Due to the contradictory nature of the originally filed disclosure and the Applicants’ argument, one of ordinary skill in the art would have to perform undue experimentation in order to make a device having the structure of claims 1 and 16 with the property “the power conversion efficiency does not decrease by more than about 1% after 250 hours of illumination at 1 sun intensity”.  For example, one of ordinary skill in the art could make a device having an active layer formed by OVPD with rms between 2 nm and 10 nm, as is the case of the working Example provided by the Applicants, and said device would still not have the claimed property, as is the case of the working example provided by the Applicants.  What other parameters of the device should one of ordinary skill in the art experiment with in order to the device to end up with the claimed property? The lack of direction from the Applicants with regard to this aspect means one of ordinary skill in the art has to perform undue experimentation with the device to obtain the claimed property because the Applicants could not even obtain a device having the claimed property even though all of the structural requirements that are linked to the stability of the PCE, according to the Applicants, are met.
For the reasons above, Examiner maintains the position that claims 5, 16 and 18-19 are not enabled by the Applicants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        09/09/2022